SUPREME COURT OF ARIZONA

§§§.,,§§

§UZ § § 

RASHEL§M¢b§§WCX
CLE§KSEPR§MECGEHT
BY

fn Divisi0n

THOMAS HANEY, an individual and
qualified el@ct0r,

App@llant,
v.

THE HONORABLE R. FULTON BROCK,
DON STAPLEY, ANDREW KUNASEK, MAX
W. W§LSON and MARY ROSE WILCOX,
THK DULY ELECTED Or APPOINTRD
MRMBERS OF THE NARICOPA COUNTY
BOARD OF SUPERVISORS, WHO ARE
NAMED SOLELY IN THEIR OFFICIAL
CAPACITY; THE MARICOPA COUNTY
BOARD OF SUPERVISORS; THH
HONORABLE HELEN PURCELL, THE
DULY ELECTED MARICOPA COUNTY
RECORDER, WHO IS NAMED SOLELY IN
HER OFFICIAL CAPACITY, AND ?HB
HONORABLE KAREN OSBORNE, THE
DULY APPOINTED MARICOPA COUNTY
DIRECTOR OF ELECTIONS, WHO §§
NAMED SOLRLY IN HER OFFICIAL
CAPAC§TY,

AppelleeS,
TOM RICE,

an individual,

Real Party in Int@r@St.

Ari20na Supreme COurt
N0. CV-08-O195-AP/EL

Maric0pa C@unty

Sup@ri0r C0urt
N0. CV2008-Ol4333

MMDRANDUM DECISION

(N0t for Publicati0n ~
Ariz. R. Sup. Ct. l1l)

A§p@3l from th@ Sup@ri0r C0urt in Maric0pa C0unty

Th@ H0n0rable D0uglas L.

AFFIRMED

R&y@S, Judq@

WELLIAMS § ZINMAN, P.C. Scottsdale
By Scott E. williams
Matk B. Zinman
attorneys for Thomas Haney

RAYMOND, GREER & SASSAMAN, P.C. PhOeniX
By Michael J. Raymond
Attorneys for Tom Rice

B E R C H, vice Chief Justice
il we have been asked to decide whether nominating

petitions that contain only twelve signature lines per page

com§iy with Arizona Revised Statutes (“A.R.S.”) section l6M
3l5(A)(3) (2006). Under the facts of this case, we hold that
they do.

I. FACTS AND PROCEDURAL HISTORY

L2 Tom Rice seeks his party’s nomination to ron for
Justice of the Peace of the Dteamy Draw Justice Precinct. To be
eiigible, Rice needed to submit 441 valid signatures to the
Maricopa County Eiections Department. Rice submitted forty-five
petition sheets that contained €98 valid signatures. Only
thirty-six of the forty»five petition sheets contained the
statutorily prescribed fifteen signature lines; the other nine
contained only twelve lines per page. Those nine sheets bore a
total of sixty-seven valid signatures.

T3 Thomas Haney, a qualified eiector, challenged Rice’s
petitions on the ground that the nine petition sheets containing

only twelve signature lines were invaiid, and therefore, Rice

m 2 _

failed to submit the required del signatures (498 less 67 is
43l). On duhe 23, 2008, the superior court conducted a hearing
and held that the deficient petition sheets substantially
complieci with § Yl6W3l5(A)(3). haney subsequently appealed to
this Court, and by an order dated July i, 2008, we affirmed. In
that order we informed the parties that a written decision would
follow; this is that decision.

I4 We have jurisdiction pursuant to Rule S.l of the
Arizona Ruies of Civil Appeiiate Procedure and A.R.S. § i6-
35l(A) (2006).

II . DISCUSSION

L5 Ari2ona law prescribes the form in which nominating
petitions must be made. st the center or this controversy is
A.R.S. § l6~3l5(A)(3), which provides as follows:

A. The nomination petitions shall be in substantially
the following form:

3. There shall he fifteen lines spaced three-eighths
of an inch apart and consecutively numbered one
through fifteen.

§§ Haney argues that the text of § 16-3l5(A){3) is clear
on its face s that is, because the statute uses the word
“shall,” the doctrine of “substantial compliance” does not

apply, and the petitions are therefore deficient because they

contain only twelve lines. To support his argument, Haney

asserts that our decision in Ciark v. Pima County Board of
Supervisors, 128 Ariz. l93, 624 P.2d 8?l (l9Bl), requires strict
adherence to the statute's teXt. he also maintains that
accepting Rice’s position would open the door to future
interpretations of § l6»3l5(A), which would frustrate the
statute’s purpose. Haney urges us to reject the nine petitions
containing only twelve signature iines.

H7 Rice agrees that the text of § l6e3l5(A) governs.
Uniike Haney, however, Rice argues that the prefatory clause of
§ l6-3l5{A) requires only that the petition substantially comply
with the specific enumerated subsections. Rice distinguishes
Clark' and_ asserts thatr our decisions in Moreno v. Jones, 2l3
Ari2. 94, 139 P.3d 612 (2006), Clifton v. Decillis, l87 Ariz.
li2, 927 P.2d 772 (l996), and Marsh v. Haws, lll Ariz. l39, 526
P.2d 161 (l9?4}, support the textual conclusion that substantial
compliance suffices.

I8 Resolution of this case requires us to answer two
related inguiries: first, whether substantial compliance is the
correct standard, and second, if so, whether Rice’s petitions
satisfy that standard. Both questions present issues of law,
which we review de novo. Moreno, 2l3 Ari2. at lOl~O2, § 40, l39

P.3d at 619-20.

A. The Applicable Standard

39 we agree with the trial court that the correct standard
is substantial compliance. Although Haney is certainly correct
that § l6~3l5(A) uses the term “shall,” the term must he viewed
in context with the remaining parts of § l6~3i5(A). See Ariz.
Dep’t of Rev. v. Action Marine, Inc., 218 Ariz. l4l, l43, I lO,
181 P.3d l88, l9O (2008) (construing statutes as a whole,
considering context, language, and purpose). The prefatory
clause of § l6-3l5(A) requires the nominating petitions to be in
“substantiaily the . . . form” of ijNe enumerated suhsections.
Reading subsection (3) in isolation, as Haney does, without
reference to the prefatory ciause, would strip the words
“substantially the following form” of meaning and purpose.
Although the term “shall” and the phrase “suhstantially the
following form” are not entirely consistent, the statute should
he read to avoid. a construction that would render the latter
meaningless, while also giving due weight to the former. 5ee
Kriz v. Buckeye Petroleum Co., l§5 Ariz. 374, 379, 791 P.2d
ll82, 1187 (l985). Thus, we conclude that the best reading of
§ l6-3l5(A) gives weight to both; that is, the statute requires
substantial comQliance with the s@ndatory enumerated statutory
subsections.

I1O we concluded similarly in Clifton. There, we decided

whether nominating' petitions for a general election complied

,...5._.

with the requirements of A.R.S. § 16-3él(D) when the petition
forms did not designate the party affiliation of an independent
candidate who left the party designation portion of the petition
blank. lS7 Ariz. at ll3, 927 P.2d at 773. Like § l6~3l5(A),
the statutory provision at issue in Clifton required that “[t}he
nomination petition shall be . . . substantially” in the form
provided by the statutory text requiring the candidate to
indicate the party name or its equivalent. To be sure, Clifton
explored a different statute, but we find its analysis
particularly persuasive because the prefatory clause ina § l6-

34l(A) is almost identical to that for § l6-3l5(A).

ill The statutory purpose behind nominating petitions also
supports our conclusion. As we stated in Clifton:
§N§ominating petitions were designed to “in some

measure [weedj out the cranks, the publicity seekers,

the frivolous candidates who have no intention of

going through with the campaign” . . . “yet not keep

out those who are serious in their efforts and have a

reasonable number of suppQrters.”
187 Ariz. at ll5, 927 P.2d at 775 {second alteration in Clifton)
(quoting adams v. Bolin, 77 Ariz. 3l6, 320, 27l P.2d 472, 475
(l95G)). Reguiring only substantial compliance furthers this
statutory purpose, and we therefore conclude thatr § l6~3l5(A)
“does not mandate perfection but only that candidates

substantially comply with its reguirements.” Id. at ll6, 927

P.2d at 776,

A12 Finally, we find Haney's citation to Clark unhelpful.
The issue in Clark was whether “the signers of nominating

petitions must sign with the exact name under which they are

registered to vote,” not whether the forms themselves
substantially' complied with the statutory reguirements. 128
Ari2. at 19é, 62é P.2d at 872. C1ark required only that the

proponent be prepared to offer additional proof that the
signatories were properly registered when their names did not
match voter registration affidavits. Id. at 195, 624 P.2d at

873; see also 1993 Ariz. Sess. Laws, ch. 98, § 22 (lst Reg.

Sess.) (modifying statutory section at issue in Clark).
B. Substantia1 Compliance with A.R.S. § l6~3l5
Il3 Having determined. that substantial. compliance is the

appropriate standard, we must now determine whether the
petitions containing only twelve lines substantially comply with
§ 16-3l5. We conclude that they do.

I14 “ln determining whether a nomination petition form
substantially complies with the statutory reguirements, this
court has focused on whether the omission of information could
confuse or mislead electors signing the petition.” Mbreno, 213
Ariz. at lO2, 9 42, 139 P.3d at 620» fo be sure, § 16~315(A)
“allows a measure of inconsistency" so long as it does not
affect the result. Id. (guoting Clifton, 187 Ariz. at 116, 927

P.2d at 776).

§15 Here, the nominatingc petition_ sheets containingc only
twelve signature lines were identical, in both form and
snbstance, to the unchallenged petition sheets with the
exception that the bottom three lines were cut off, This was
likely the result of copier error. Indeed, all the information
necessary to understand the petitions was present - the name of
the court and office songht, the party affiliation, the name of
the candidate, the candidate's address, the county, and the date
of the election. No potential signer would distinguish between
the deficient and non-deficient sheets, and any signer would be
able to reject or accept the petition on its face.

L16 We believe that having fewer lines than required by
§ l6~3l5 does nothing to confuse or mislead an elector.
Finally, having fewer lines is considerably less snbstantial
than those deficiencies that were not disqualifying in hHreno,
213 Ariz. at lO2, J 44, 139 P.3d at 620 (omission of day and
month of primary election date}, Clifton, l87 Ariz. at ll6, 92?
P.2d at 7T6 (omission of party designation for independent
candidate), and Marsh, iii Ariz. at léO, 526 P.2d at 162 (nsing
“SG, PHX. Precinct” as an abbreviationt for the Sonth Phoenix
Precinct), ?hns, we hold that the petitions in this case

substantially comply with § 16-3l5{A)(3).

III. CONCLUSION
317 For the foregoing reasons, we affirm the judgment of

the superior conrt.

Rebecca White Berch, vice Chief Jnstice

CONCURRING;

Michael D. Ryan, 3nstice

W. Scott Bales, Jnstice